Case 1:19-cr-00243-MLB-CMS Document 21 Filed 07/05/19 Page 1 of 1
                                                                FILED IN OPEN COURT
                                                                    U.S.D.C. -Atlanta


                                                                    JUL 0 5 2019
                                                                JAMES   m�EN,      Clerk
                                                              By:
                                                                            HI   Deputy Clerk
                    IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


UNITED STATES OF AMERICA


       Plaintiff,
                                              CRIMINAL ACTION FILE NO.
v.
                                              1: l 9-CR-243
KRISTOPHER SNELLINGS


       Defendant.



                       ORDER APPOINTING COUNSEL

                       BRIAN MENDELSOHN (IA ONLY)

      The above-named defendant has testified under oath or has filed with the


Court an affidavit of financial status and hereby satisfied this Court that he or she


is financially unable to employ counsel.


      Accordingly, the FEDERAL DEFENDER PROGRAM, INC., is hereby


appointed to represent this defendant in the above-captioned case unless relieved


by an Order of this Court or by Order of the Court of Appeals.


             Dated at Atlanta, Georgia thi




                                      nited States Magistrate Judge
